Citation Nr: 1123297	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-21 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to VA vocational rehabilitation and employment (VR&E) services under the provisions of 38 U.S.C.A. Chapter 31.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to December 1992, February 1997 to August 1997, May 1998 to August 1998, October 1998 to February 1999, February 1999 to August 1999, July 2000 to February 2001, and March 2001 to May 2001.

This appeal arises from a December 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In February 2008, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  In April 2008, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and nonservice- connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51(c).

An "employment handicap" does not exist when either the Veteran's employability is not impaired, that is, when a Veteran who is qualified for suitable employment does not obtain or maintain such employment for reasons within his control, or when the Veteran has overcome the effects of impairment of unemployability through employment in an occupation consistent with his pattern of abilities, aptitudes and interests, and is successfully maintaining such employment. 3 8 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).

In April 2008, the Board remanded this claim for additional development.  The RO was requested to ask the Veteran to provide the name/s and address/es of any employers, where he has worked since his termination from VA.  In July 2008, the Veteran provided the names and addresses of three places where he has worked since 2006 as well as a signed Release of Information.  He did not provide any other information regarding this employment such as the dates of employment or the reasons for his termination from employment.  However it does not appear from the file that the RO has developed this information supplied by the Veteran to determine the specific circumstances of his employment.  This information is critical to his claim for VT&E services under Chapter 31.  

Accordingly, the case is REMANDED for the following action:

1.  Review the statement provided by the Veteran regarding his employment record from 2006, since his termination from employment with VA.  Any necessary development regarding this information is to be undertaken in full as appropriate, to include contacting the listed employers regarding complete information about the Veteran's employment and termination. 

2.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

